Citation Nr: 0321367	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left 
wrist disability.

2.  Entitlement to service connection for a left 
hip disability.

3.  Entitlement to service connection for a right 
knee disability.

4.  Entitlement to service connection for a right 
ankle disability.

5.  Entitlement to a higher evaluation for service-
connected chondromalacia of the left knee.

6.  Entitlement to a higher evaluation for service-connected 
duodenal ulcer with hiatal hernia.

7.  Entitlement to a higher evaluation for service-connected 
low back strain.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to December 
1992. 

This action comes to the Board of Veterans' Appeals (the 
Board) from a December 1993 rating decision of the Department 
of Veterans Affairs (VA) Winston-Salem Regional Office (RO), 
which denied service connection for left wrist, left hip, 
right knee and right ankle disabilities, and granted service 
connection for a duodenal ulcer with hiatal hernia (assigning 
it a 10 percent evaluation), a low back strain and 
chondromalacia of the left knee (each assigned a 
noncompensable rating).  A 10 percent evaluation for 
chondromalacia of the left knee was granted by December 1995 
rating decision rendered by the Reno RO.  In April 1997, the 
Board remanded the claims for additional development.  

In an "Appointment of Veterans Service Organization as 
Claimant's Representative" (VA Form 23-22), received in 
February 1993, the veteran appointed The American Legion, 
care of the North Carolina Department of Veterans Affairs, as 
his official representative.  In the Board's April 1997 
remand, it noted that the applicable authority makes clear, a 
specific claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other authorized 
person properly designated to represent the appellant.  38 
U.S.C.A. § 7105(b)(2) (West 2002).  However, a review of the 
records shows that the RO has written to the veteran on at 
least four occasions (in August 1997, April 2000, November 
2000, and December 2002) and requested that he clarify his 
representative.  There is no record of a response to any of 
these letters, and the Board must therefore conclude that the 
requirements for appointment of a representative have not 
been met.  The Board will therefore proceed without further 
delay.  


FINDINGS OF FACT

1.  The veteran does not have a left wrist condition that is 
related to his service.  

2.  The veteran does not have a left hip condition that is 
related to his service.  

3.  The veteran does not have a right knee condition that is 
related to his service.  

4.  The veteran does not have a right ankle condition that is 
related to his service.  

5.  The veteran's chondromalacia, left knee, is productive of 
complaints that include pain, swelling, locking, and 
weakness; the left knee is shown to have 90 degrees of 
flexion and full extension; the left knee is not shown to be 
manifested by more than slight recurrent subluxation or 
lateral instability. 

6.  The veteran's duodenal ulcer with hiatal hernia is 
productive of no more than mild symptomatology without 
recurrence.

7.  The veteran's low back strain is productive of complaints 
that include pain and muscle spasms; it is not productive of 
characteristic pain on motion, or a slight loss of motion.




CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).

2.  A left hip disability was not incurred in or aggravated 
during the veteran's active military service, and left hip 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

3.  A right knee disability was not incurred on or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).

4.  A right ankle disability was not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

5.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.159, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).  

6.  The schedular criteria for an evaluation in excess of 10 
percent for duodenal ulcer with hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.§§ 3.102, 3.159, 4.114, Diagnostic Code 7305 (2002).

7.  The schedular criteria for a compensable evaluation for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§§ 3.102, 3.159, 4.71a, Diagnostic Code 
5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the 
reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 1993 rating decision that the 
criteria for service connection for a left wrist condition, a 
left hip condition, a right knee condition, and a right ankle 
condition, and for higher evaluations for his service-
connected duodenal ulcer with hiatal hernia, chondromalalcia, 
left knee, and low back strain, had not been met.  Those are 
the key issues in this case, and the rating decision, 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC's) informed the appellant of the evidence 
needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and that VA has complied 
with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In July 1997, 
the veteran was afforded a VA joints examination.  The RO 
scheduled the veteran for additional examinations to be given 
in March 1999, August 2000, and March 2001.  However, in each 
case, the veteran failed to report.  In letters, dated in 
April 2000 and October 2002, the RO noted that the veteran 
had failed to report for his examination, and requested that 
he contact them and indicate whether he would report for 
another examination.  There is no record of a reply.  In 
letter and an SSOC, dated in February 2001 and February 2002, 
respectively, he was informed of the types of evidence which 
may be probative of his claims, and he was informed of the 
VCAA.  He was informed that, provided certain criteria were 
met, VA would assist him in obtaining relevant records, 
including VA and private medical records and related 
evidence, as well as records from other government agencies.  
See 38 C.F.R. § 3.159(c)(1-3) (2002).  He was requested to 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records, and that VA would attempt to obtain such records.  
He was further advised that it was his responsibility to help 
VA obtain evidence maintained by State or local government 
authorities and medical, employment or other non-government 
records necessary to support his claims.  The Board further 
notes that in letters, dated in August 1997, April 2000, and 
November 2000, the RO requested the veteran to identify all 
relevant health care providers.  However, there is no record 
of a reply to any of these letters.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that service connection is warranted for 
a left wrist disability, a left hip disability, a right knee 
disability, and a right ankle disability.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Service medical records show that in January 1984 the veteran 
was treated for a right knee contusion incurred during a 
sporting event.  X-rays did not show a fracture or 
dislocation.  The records indicate that the veteran was given 
crutches and was profiled for this injury for about 17 days.  
In January 1985, the veteran was again treated for a right 
knee injury after he collided with someone while running.  On 
examination, the ligaments were intact and the range of 
motion was within normal limits.  He was given an Ace 
bandage.  The assessment was "contusion right knee/muscle 
strain."  In October 1985, the veteran was treated for 
complaints of a twisted right knee while playing football.  
On examination, there was no instability of the MCL (medial 
collateral ligament) or the LCL (lateral collateral 
ligament), and the patella was "OK."  There was a full 
range of motion.  The assessment was contusion, right knee.  
In April 1986, the veteran was treated for a right ankle 
sprain incurred while playing basketball.  X-rays taken in 
April and May of 1986 revealed no fracture or malformation.  
The right foot was casted, and he was profiled through July 
1986.  The assessment was inversion sprain, right ankle.  In 
May 1987, the veteran was treated for extensor tendonitis of 
the left wrist after he fell on his hand.  A left wrist X-ray 
was negative.  The wrist was splinted and he was profiled for 
about a week.  In April 1989, the veteran was treated for 
left wrist pain which developed while he was playing ball.  A 
left wrist X-ray was negative.  In December 1989, the veteran 
was treated for a trauma to his right thigh incurred while 
playing basketball.  On examination, there was a slight 
hemotoma on the right thigh, but no bone deformity.  The 
assessment was trauma, right thigh.  The veteran's separation 
examination report, dated in September 1992, shows that his 
upper and lower extremities were clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of two 
VA examination reports, dated in April 1993 and July 1997.  
The April 1993 VA examination report shows that the veteran 
reported that he had strained his left wrist about a year 
before, and that he had twisted his right knee about 11/2 years 
ago but that it was now asymptomatic.  He stated that he had 
twisted his right ankle in 1987.  On examination, the left 
wrist showed no tenderness, LOM (loss of motion), crepitus, 
deformity or other abnormality.  The left hip showed no 
tenderness, loss of motion, deformity or dysfunction.  
Examination of the right ankle was entirely within normal 
limits, with no loss of motion, crepitus, deformity, swelling 
or dysfunction.  X-rays of the knees, left wrist, left hip 
and right ankle revealed no significant pathology.  The 
relevant diagnoses were sprain, left wrist, without X-ray 
evidence of disease, residual injury, left hip, without X-ray 
evidence of disease, residual injury, right knee, without X-
ray evidence of disease, and residual right ankle sprain, 
without X-ray evidence of disease.  

A VA examination report, dated in July 1997, shows that on 
examination, the left wrist had no swelling, deformity, 
crepitus or tenderness to palpation.  Phalen's and Tinel's 
tests were negative.  The right hip had no erythema, heat, or 
deformity.  There was mild tenderness to palpation at the 
lateral right hip, and pain on external rotation.  Both knees 
had several small scars of one centimeter or less.  The right 
knee had no crepitus, effusion, erythema or heat.  There was 
no pain on range of motion, and no laxity.  A neurological 
examination showed 5/5 strength in all muscle groups in the 
lower extremities.  Sensation was intact to light touch in 
the lower extremities, and reflexes were 1+ at the right 
patellar tendon, and absent in the right Achilles tendon.  An 
X-ray of the right knee revealed no bony joint or appreciable 
soft tissue abnormality and were characterized as normal.  An 
X-ray of the right hip revealed normal alignment and 
mineralization, preserved joint spaces, a small superior 
acetabular spur was seen suggesting early osteoarthritis, 
with no other abnormality.  An X-ray of the left wrist 
revealed normal alignment and mineralization, intact carpal 
bones, and no soft tissue abnormality, and was characterized 
as normal.  The relevant diagnoses were chronic bilateral 
knee pain, right hip pain, and status post left wrist strain.  

A.  Left Wrist Condition

With regard to the claim for a left wrist condition, the 
veteran was treated for left wrist symptoms in May 1987 and 
April 1989.  A left wrist X-ray was negative.  There is no 
record of treatment for left wrist symptoms during the 
veteran's remaining service, a period of about 31/2 years (i.e, 
between May 1989 and separation from service in December 
1992).  The veteran's separation examination report, dated in 
September 1992, shows that his upper extremities were 
clinically evaluated as normal.  Furthermore, the VA 
examination reports show that the veteran's diagnoses were 
"sprain, left wrist," and "status post left wrist strain."  
However, the April 1993 report noted that there was no X-ray 
evidence of disease, and the July 1997 X-ray was normal.  The 
July 1997 VA examiner noted that there was no physical 
examination evidence for arthritis of the wrist, no range of 
motion deficits, and that the etiology of the veteran's left 
wrist pain was unclear.  In summary, neither of the VA 
examination reports describe any left wrist pathology, and 
the Board finds that the veteran is not currently shown to 
have a left wrist disability.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  In this regard, to the extent 
that there are notations that may be read to indicate that 
the veteran has left wrist pain, this is not a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

B.  Left Hip Condition

With regard to the claim for a left hip condition, the 
veteran's service medical records do not show treatment for 
left hip symptoms.  The veteran's separation examination 
report, dated in September 1992, shows that his spine and 
other musculoskeletal system, and his lower extremities, were 
clinically evaluated as normal.  Furthermore, the VA 
examination reports show that the only evidence of left hip 
pathology or disease was a small superior acetabular spur 
that suggested early osteoarthritis (although there was a 
"diagnosis' of right hip pain in the July 1997 VA 
examination report, there was no diagnosis involving the left 
hip).  However, there is no competent evidence that arthritis 
of the left hip was manifest 


to a compensable degree within a year of separation from 
service, see 38 U.S.C.A. §§ 3.307, 3.309, and no competent 
evidence of a nexus between a left hip condition and the 
veteran's service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.  

C.  Right Knee Condition

Service medical records show that the veteran was treated for 
right knee symptoms in January 1984, January 1985, and 
October 1985.  X-rays did not show a fracture or dislocation.  
The assessments included "contusion right knee/muscle 
strain" and "contusion, right knee."  There is no record 
of treatment of right knee symptoms during the veteran's 
remaining service, a period of over seven years (i.e, between 
November 1985 and separation from service in December 1992).  
The veteran's separation examination report, dated in 
September 1992, shows that his lower extremities were 
clinically evaluated as normal.  The April 1993 VA 
examination report contains a diagnosis of residual injury, 
right knee, but states that there was no X-ray evidence of 
disease.  Neither this report, nor the July 1997 report, 
describe any right knee pathology.  Therefore, the veteran is 
not shown to currently have a right knee disability, and the 
claim must be denied.  Gilpin.  To the extent that the July 
1997 "VA examination report contains a "diagnosis" of 
chronic bilateral knee pain, this is not a disability.  
Sanchez-Benitez.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.  

D.  Right Ankle Condition

Service medical records show that in April 1986, the veteran 
was treated for a right ankle sprain incurred while playing 
basketball.  X-rays taken in April and May of 1986 revealed 
no fracture or malformation.  The right foot was casted, and 
he was profiled through July 1986.  The assessment was 
inversion sprain, right ankle.  There is no record of 
treatment of right ankle symptoms during the veteran's 
remaining service, a period of over six years (i.e, between 
August 1986 and separation from service in December 1992).  
The veteran's separation examination 


report, dated in September 1992, shows that his lower 
extremities were clinically evaluated as normal.  The April 
1993 VA examination report shows that examination of the 
right ankle was entirely within normal limits, and that an X-
ray of the right ankle revealed no significant pathology.  
The relevant diagnosis was residual right ankle sprain, 
however, the veteran was noted to be without X-ray evidence 
of disease.  The July 1997 VA examination report shows that 
there was no diagnosis for the right ankle.  As neither of 
the VA examination reports describe any right ankle 
pathology, the veteran is not shown to currently have a right 
ankle disability, and the claim must be denied.  Gilpin.  

E.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed disorders as a result of his service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of a diagnosis 
or a nexus between the claimed conditions and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection must be denied.  


III.  Higher Evaluations

The veteran argues that he is entitled to higher evaluations 
of his service-connected duodenal ulcer with hiatal hernia, 
chondromalalcia, left knee, and low back strain.  

In December 1993, the RO granted service connection for 
duodenal ulcer with hiatal hernia, chondromalalcia, left 
knee, and low back strain. The RO assigned a 10 percent 
evaluation for the duodenal ulcer, and 0 percent 
(noncompensable) evaluations for the left knee condition and 
low back strain. In each case, the RO assigned an effective 
date for service connection of January 1, 1993.  The veteran 
has appealed the issues of entitlement to higher evaluations.  
In December 1995, the RO increased the veteran's rating for 
his left knee condition to 10 percent, and assigned an 
effective dated of January 1, 1993 for the 10 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the issues are whether a compensable rating for 
low back strain, or a rating in excess of 10 percent for 
duodenal ulcer with hiatal hernia, and left knee 
chondromalacia, is warranted for any period from January 1, 
1993 to the present.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).



The only post-service medical evidence contained in the 
claims file are two VA examination reports, dated in April 
1993 and July 1997.  As previously noted, the veteran has 
failed to report for several scheduled VA examinations.  In 
letters, dated in April 2000 and October 2002, the RO noted 
that the veteran had failed to report for his examinations, 
and requested that he contact them and indicate whether he 
would report for another examination.  There is no record of 
a reply.  Accordingly, the Board must analyze the veteran's 
claims based on the available evidence of record.  See 
38 C.F.R. § 3.655(b) (2002).  

A.  Left Knee

The veteran's service medical records show that in 1991, he 
underwent two arthroscopies with diagnoses that included 
tendonitis, chondromalacia patella, and generalized laxity of 
the left knee.  An August 1992 report notes that there was 
"total relief," with "nor further pain."  The veteran's 
separation examination report, dated in September 1992, notes 
a history of diagnostic arthroscopy, left knee, in July 1991, 
with "good recovery."  
 
In December 1993, the RO granted service connection for 
chondromalacia, left knee.  The RO has evaluated the 
veteran's left knee disability as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, by analogy.  
See 38 C.F.R. § 4.20 (2002); see also Lendenmann v. Principi, 
3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The only relevant medical evidence in this case consists of 
VA examination reports, dated in April 1993 and July 1997.  
The April 1993 report shows that the veteran complained of 
pain, soreness and limited mobility.  On examination, there 
was no loss of motion, tenderness, deformity or swelling.  
There was slight crepitus on complete flexion.  The veteran 
could toe, heel, hop, squat and bear weight on each leg 
without evidence of knee discomfort.  An accompanying X-ray 
report indicates that there were no significant pathological 
findings.  The diagnosis was SPO (status postoperative) left 
knee injury, without X-ray evidence of disease.  The July 
1997 report shows that the veteran complained of knee pain, 
locking, popping, buckling, difficulty squatting or doing 
deep knee bends, and stiffness on prolonged sitting.  He 
stated that he could jog one or two miles but avoided sports 
that he required sudden turns or contact.  On examination, 
his gait was within normal limits.  He could rise from a 
chair, ambulate back and forth, and get on the examination 
table without difficulty.  The left knee had no effusions, 
tenderness, erythema or heat.  The left knee had 90 degrees 
of flexion and extension to 180 degrees, with no pain on 
range of motion.  There was no crepitus.  Muscle strength was 
5/5 in all muscle groups of the lower extremities.  Sensation 
was intact to light touch.  Reflexes were absent in the left 
patellar tendon.  The relevant diagnoses were history of 
chondromalacia patella in the left knee, and chronic knee 
pain.  The examiner noted that the veteran's physical 
examination revealed a normal range of motion and no 
deformities or physical exam findings consistent with 
arthritis or joint instability.  

The Board finds that the evidence does not show that the 
veteran's left knee condition is productive of moderate 
recurrent subluxation or lateral instability.  


There are no findings of any ligamental laxity on testing, 
nor are there any findings representative of moderate 
recurrent subluxation or lateral instability of the left 
knee.  The July 1997 VA examination report states that there 
were no physical exam findings consistent with joint 
instability.  Therefore, the Board finds that a rating in 
excess of 10 percent for chondromalacia, left knee, under DC 
5257 is not warranted.  The Board notes that since DC 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees.

In this case, the April 1993 VA examination report shows that 
there was no loss of motion.  The July 1997 VA examination 
report shows that the veteran's left knee had 90 degrees of 
flexion and extension to 180 degrees (the Board interprets 
these findings to show full extension).  Therefore, the 
criteria for a 20 percent rating under either DC 5260 or DC 
5261 have not been met, and the claim must be denied.

The Board notes that the veteran has reported that he has 
pain and weakness in his left knee. VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran is not shown to wear a knee brace, there is 
no evidence of effusion or laxity, nor are there findings of 
weakness to warrant a higher rating for the left knee.  In 
this regard, the April 1993 report shows that the veteran 
could toe, heel, hop, squat and bear weight on each leg 
without evidence of knee discomfort.  The July 1997 report 
shows that the stated that he could jog one 


or two miles, rise from a chair, ambulate back and forth, and 
get on the examination table without difficulty.  Muscle 
strength was 5/5 in all muscle groups of the lower 
extremities.  In summary, there is insufficient evidence of 
functional loss due to left knee pathology to support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the claim must be 
denied.

Under 38 C.F.R. § 4.71a, DC 5258 (2002), cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
rating.  However, there is no objective medical evidence of 
semilunar, dislocated cartilage with frequent episodes of 
locking of the left knee with pain, and effusion into the 
joint.  

As a final matter, as the medical evidence does not show that 
the veteran has left knee arthritis, a separate rating for 
left knee arthritis is therefore not warranted.  See 
VAOPGCPREC 23-97, 62 Fed.Reg. 63,604 (1997).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left knee 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.

B.  Duodenal Ulcer with Hiatal Hernia

The veteran's service medical records show that he was 
hospitalized in 1988 for complaints of nausea and vomiting.  
His diagnoses included gastrointestinal (GI) bleed, and 
duodenal ulcer.  In 1991, he underwent an 
esophagogastroduodenoscopy and was diagnosed with upper GI 
bleeding and Mallory Weiss Tear and Duodenitis.  The 
veteran's separation examination report, dated in September 
1992, notes a history of duodenal ulcer, treated with 
Tagament and Mylanta.  

The veteran argues that a higher evaluation is warranted for 
his duodenal ulcer with hiatal hernia.  At his hearing, held 
in June 1995, he argued that he has weight fluctuations from 
155 to 165 pounds, black stools, vomiting about every two to 
three months.  He states that he takes Tagament for control 
of his symptoms.  

In December 1993, the RO granted service connection for 
duodenal ulcer with hiatal hernia.  The RO has evaluated this 
disability as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305.  Under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305, a rating of 10 percent is 
warranted for duodenal ulcers where there is evidence of a 
mild ulcer with recurring symptoms once or twice a year.  A 
20 percent rating is warranted where there are recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  

The only relevant medical evidence of record is an April 1993 
VA examination report (the July 1997 VA examination report 
does not contain any relevant findings or diagnoses, however, 
this report shows that the veteran reported that he was not 
taking any medications for his ulcer).  The April 1993 report 
shows that the veteran complained of occasional slight pain, 
and cramping.  He denied vomiting, blood in his stool, or 
episodic episodes of pain.  On examination, the veteran was 
noted to be 71 inches tall and weigh 155 pounds.  The abdomen 
was entirely within normal limits, showing no tenderness, 
muscle spasm, guarding, masses or hemorrhoids.  There was no 
hernia.  The relevant diagnosis was history of duodenal 
ulcer, with hiatal hernia, controlled with treatment, with 
UGI evidence of slight duodenal deformity.  An upper GI 
(gastrointestinal) report notes that the barium flowed 
without obstruction, that the esophagus and stomach were 
normal, that the duodenal bulb was slightly deformed, and 
that the duodenal sweep was normal.  

The Board finds that the veteran's duodenal ulcer with hiatal 
hernia does not warrant a 20 percent rating under DC 7305.  
There are no clinical data of record to support recurring 
episodes of severe symptoms two or three times a year 
averaging 


ten days in duration; or recurring episodes with moderate 
manifestations.  38 C.F.R. § 4.114, DC 7305.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7346, a hiatal hernia is rated as 30 
percent disabling when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
However, in this case there is no medical evidence that the 
veteran has epigastric distress with dysphagia that is 
persistently recurrent, or that he has pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  In this regard, the April 1993 examination report 
shows that the veteran denied vomiting, blood in his stool, 
or episodic episodes of pain, that he weighed 155 pounds, and 
that the abdomen was entirely within normal limits, with no 
hernia.  The diagnosis noted that the veteran's duodenal 
ulcer was controlled with treatment.  Accordingly, a rating 
in excess of 10 percent under DC 7346 is not warranted.  

C.  Low Back Strain

The veteran's service medical records show that between 1991 
and 1992, he was treated for chronic pain that was initially 
thought to be related to an epidural.  The assessments 
included lumbosacral pain, which the examiner concluded was 
not related to his epidural.  Other assessments noted 
possible chronic inflammation and pain of 
supraspinous/interspinous ligaments.  The veteran's 
separation examination report, dated in September 1992, shows 
that his spine was clinically evaluated as normal.  

The veteran argues that a higher evaluation is warranted for 
his low back strain.  At his hearing, held in June 1995, he 
argued that he has constant spasms that last ten to twenty 
minutes.  He also complained of moderate to severe pain.  

In December 1993, the RO granted service connection for low 
back strain.  The RO has evaluated the veteran's low back 
strain as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  Under DC 5295, a 0 percent 
disability rating is warranted for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent disability 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  

A VA examination report, dated in April 1993, shows that the 
veteran complained of low back pain, discomfort and muscle 
spasms, and that his symptoms were aggravated by prolonged 
standing or sitting.  He stated that he took no medications 
for his symptoms and that they did not appreciably interfere 
with his daily activities.  On examination, gait was normal, 
posture was good, and carriage was erect.  There was 
subjective tenderness at L4, but no paraspinal muscle spasm, 
no positive SLR's (straight leg raises), no loss of motion, 
and no evidence of radiculopathy.  An accompanying X-ray 
report for the lumbosacral spine indicates that there was no 
significant pathology.  The veteran could toe, heel, hop, 
squat and bear weight on each leg without evidence of back 
discomfort.  The relevant diagnosis was mechanical low back 
pain, without X-ray evidence of disease.  

A VA examination report, dated in July 1997, shows that the 
veteran complained of constant low back pain, as well as a 
popping sensation.  He denied any weakness, numbness, or 
tingling in the lower extremities, or incontinence.  On 
examination, there was no midline tenderness, although there 
was mild tenderness in the right paraspinal muscles in the 
lower lumbar spine.  There was no deformity, and the spine 
was normally aligned without scoliosis.  The spine had 100 
degrees of flexion, 25 degrees of extension, 45 degrees of 
left lateral bending, and 30 degrees of right lateral 
bending.  There was no pain on motion.  Straight leg raise 
was negative to 90 degrees, bilaterally.  X-rays were normal.  
The relevant diagnosis was low back strain.  The examiner 
noted that the veteran has muscular tenderness, with no 
evidence of any bony or joint abnormalities.  

The Board finds that the veteran's low back strain does not 
warrant a 10 percent rating under DC 5295.  There are no 
clinical data of record to show that he has characteristic 
pain on motion.  38 C.F.R. § 4.114, DC 5295.  To the 
contrary, it was noted that the veteran had no pain on 
motion.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  In this case, the April 1993 VA examination report 
shows that there was no loss of motion in the spine, and the 
July 1997 VA examination report shows that the spine had 100 
degrees of flexion, 25 degrees of extension, 45 degrees of 
left lateral bending, and 30 degrees of right lateral 
bending.  The medical records associated with the claims file 
do not show that the veteran currently receives any type of 
physical therapy or other medical treatment for this 
condition; nor, despite repeated requests from the RO, has 
the veteran reported receiving any treatment for this 
condition on either a regular basis or on isolated occasions.  
The Board notes that the veteran has reported that he has 
back pain. VA is required to take pain symptoms into account, 
to the extent these symptoms are supported by adequate 
pathology, particularly in ratings involving limitation of 
range of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-206 (1995); however, in this 
case there is no suggestion of functional impairment that 
would warrant a finding that such impairment would be 
consistent with even slight limitation of motion.  
Accordingly, the Board finds that a compensable rating under 
DC 5292 is not warranted.  


IV.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
these issues.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left wrist condition is denied.  

Service connection for a left hip condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for a right ankle condition is denied.  

A rating in excess of 10 percent for chondromalacia, left 
knee, is denied.

A rating in excess of 10 percent for duodenal ulcer with 
hiatal hernia is denied.

A compensable rating for low back strain is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

